DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 directed to Group II in the reply filed on 1/12/2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the allulose is allulose syrup" in line 1 of claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3-4, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al (US 20110045137A1), hereinafter Yoshda .

Regarding claim 1, Yoshida teaches a saccharide syrup composition for preventing oligosaccharide decomposition comprising an oligosaccharide  (Para 8  where inhibiting the  coloration of syrupy sweetener and para 13 where oligosaccharide having a β-fructofuranosidic linkage, such as lactosucrose, glycosylsucroses or fructooligosaccharides is taught);  and an organic acid or its salt (Para 9 and para 12 where lactic acid and its salts are taught). 
Yoshida differs from the recitation of the preamble of claim 1 in the statement “preventing oligosaccharide decomposition”, however regarding the preamble in the context of the entire claim, the recitation “preventing oligosaccharide decomposition” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 3, the saccharide syrup composition according to claim 1, wherein pH is 5.0 to 8.0 (See table 1, Page 4  where pH between 5.38-5.76 is taught and table 2 pH range 4.91 to 6.73).
 
Regarding claim 4, the saccharide syrup composition according to claim 1, wherein the color value of the saccharide syrup composition is 0.005 to 0.2 (See table 1, Page 4  where color 0.050 and 0.053 is taught and Table 2 color varies from 0.046 to 0.110 based on the amount of lactate, % of lactosucrose and duration of storage of sugar syrup). 
 
Regarding claims 6-7, the saccharide syrup saccharide syrup composition according to claim 1, wherein the organic acid is one or more selected from the group consisting of lactic acid, citric acid and ascorbic acid (lactic acid , see para 9, 12 and table 1 and 2 where lactic acid ion is taught). Regarding  
the organic acid or its salt is contained in an amount of 0.001 to 1.0 wt %, Yoshida teaches sodium lactate in the final concentration of 0.2mM to 1 .5 mM, preferably from 1.0 to 1.5 mM (see para 17, 21, Tables 1 and 2 and examples), the molar concentration corresponding to approximately 0.01  to 0.017 w/w%, when assumed the density of syrup sweetener is 1gram/ml, which falls in the claimed proportion.


Regarding claim 11, Yoshida teaches a saccharide syrup composition according to claim 1, wherein the oligosaccharide is one or more selected from the group consisting of galacto-oligosaccharide, malto-oligosaccharide, isomalto-oligosaccharide, fructo-oligosaccharide and soy oligosaccharide (Para 13, where non-reducing fructooligosaccharides are taught). 
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 2 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida et al (US 20110045137A1), hereinafter Yoshida. 

Regarding, the saccharide syrup composition of claim 1, wherein the saccharide syrup has an electrical conductivity of 100 to 1000 .mu.S/cm., Yoshida teaches the composition as recited in claim1 and the “electrical conductivity of 100 to 1000 .mu.S/cm” is a property  of the composition. The recitation of ‘electrical conductivity of 100 to 1000 .mu.S/cm’ is only a statement of the inherent properties of the ‘product’. The structure recited in “Yoshida” is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
Further, applicant has described the product with parameters and equations which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes.  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Given that Yoshida teaches the invention as recited in claim 1, one of ordinary skill will have a reasonable expectation that the syrup of Yoshida when measured for conductivity, will have values that fall in the claimed range, absent any evidence and/or arguments to the contrary.


Regarding claim 5 Yoshida teaches saccharide syrup composition according to claim 1, but differs in storage conditions oligosaccharide storage. Instead of preventing oligosaccharide decomposition is to have a content of the oligosaccharide of 80% or more, based on 100% of the initial content of the oligosaccharide, under “storage conditions of a temperature of 45.degree.  C. and 42 days.”  Yoshida teaches that as a result of a preservation test at a temperature 40°C for 8 weeks (56 days) where 98 . 9% or more of the lactosucrose content at the start of the test is confirmed to be preserved (see para 19 and 23 and Table 1). The slight difference in storage conditions, it  would have been matter of routine .


Claims  9-10 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida et al (US 20110045137A1), hereinafter Yoshida, in view of Cheon Hee Soon (KR20160081724A English machine translation), hereinafter Cheon.

Regarding claims 9-10 and 12-15 Yoshida teaches the composition as recited in claim 1 where saccharide syrup composition comprises oligosaccharides according to claim 1. Yoshida, however is silent regarding “the saccharide syrup composition further comprises allulose”. Allulose AKA psicose  containing syrups were known in the art at the time of the effective filing date of the invention as taught by Cheon, See English abstract and Machine translation Para 13, 17 and 18). Psicose/allulose is an epimer of fructose with physical properties similar to sugar, such as bulk mouthfeel and browning but reduced calories. Cheon teaches oligosaccharide syrup “singly or a mixed sugar containing a picose, and examples of the mixed sugar contain a picose, and may further include at least one selected from the group consisting of fructose, glucose, and oligosaccharide.” (Machine translation Para 19), regarding the relative proportion of psicose examples of the mixed sugars containing psicose include 1 to 95 parts by weight of psicose, rest being fructose,  glucose, and oligosaccharide based on 100 parts by weight of the total solid content of the mixed sugar (Machine translation Para 19 and 17). Thus, oligosaccharide syrups comprising fructose based saccharides and oligosaccharides were known as taught by Yoshida and Cheon. Syrups containing varying proportions of psicose/allulose were also known (Para 17 and 19 of Cheon, Machine translation). It would have been obvious to one of ordinary skill in the art at the time of the invention to include an amount of allulose/psicose in edible sugar syrup composition. The ordinary artisan would have been motivated to modify Yoshida at least for the purpose of including a healthier sweet taste with taste and texture similar to sugar but reduced calorific value.

Regarding claims 12 and 13, Yoshida in view of Cheon as applied to claims 9-10, teaches a saccharide syrup composition wherein the saccharide syrup composition comprises allulose/psicose  syrup or powder (See English abstract and para 13, 17-19 of Cheon), and wherein the allulose is provided with a mixed saccharide containing allulose (See English abstract and para 13, 17-19 of Cheon, also see para 76 for relative proportion). Regarding the limitations of “the allulose is obtained from the mixed saccharide and the mixed saccharide is prepared by reacting a fructose-containing raw material with a composition for producing allulose comprising one or more selected from the group consisting of an allulose 

Regarding claims 14 and 15, the saccharide composition comprising allulose is “allulose syrup having an electrical conductivity of 1 to 50 .mu.S/cm.” and  “allulose is colorless or light yellow allulose syrup comprising an allulose content of 10 wt % or more based on 100 wt % of the allulose syrup”., applicant is referred to rejection of claim 9 above regarding the proportion of allulose/psicose in the sweetener syrup. Further, regarding the properties of conductivity and color of the saccharide syrup, Yoshida as modified above for claim 9, in view of Cheon teaches the composition as recited in claim 9 and the “electrical conductivity of 1-50 .mu.S/cm” is a property  of the composition. The recitation of ‘electrical conductivity of 1-50 .mu.S/cm’ is only a statement of the inherent properties of the ‘product’. The structure recited in “Yoshida” as modified above and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
Further, applicant has described the product with parameters and equations which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes.  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Given that Yoshida in view of Cheon teaches the invention as recited in claim 9, one of ordinary skill will have a reasonable expectation that the allulose/ psicose syrup taught above  when measured for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI CHAWLA/Primary Examiner, Art Unit 1792